USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2233   ADALBERTO LOZADA-DIAZ; ARLENE SANABRIA-SOTO; KARLA MICHELLE        LOZADA-SANABRIA; FELIPE MANUEL LOZADA-SANABRIA;                  LUIS ALBERTO LOZADA-SANABRIA,                                                     Plaintiffs, Appellants,                                                               v.                                         UNITED STATES & UNITED STATES POSTAL SERVICES,                                                     Defendants, Appellees.                    _______________________                                  ABC INSURANCE CO.; JOHN DOE; RICHARD ROE; DEF INSURANCE CO.,                                                          Defendants.                                                                                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                                                FOR THE DISTRICT OF PUERTO RICO                                       [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                                                                                                             Before                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                                                                                     Paul M. Vilaro-Nelms and Vilaro Law Offices on brief forappellants.     Guillermo Gil, United States Attorney, Miguel A. Fernandez,Chief, Civil Division, and Isabel Munoz-Acota, Assistant UnitedStates Attorney, on brief for appellees.August 6, 1999            Per Curiam.  Upon careful review of the briefs and  record, we conclude that plaintiffs' action properly was  dismissed under Fed. R. Civ. P 12(b)(6) for failure to state a  claim upon which relief could be granted.  We reach this  conclusion essentially for the reasons stated by the district  court in the Opinion and Order dated August 4, 1998, adding  only one comment.              The district court was not required on its own motion  to volunteer an additional opportunity to amend the complaint  before dismissing the action, and we decline to require that  the district court allow an amendment now.  See Royal Business  Group, Inc. v. Realist, Inc., 933 F.2d 1056, 1066 (1st Cir.  1991).            Affirmed.  See 1st Cir. Loc. R. 27.1.